Exhibit 10.36

ACE USA

OFFICER DEFERRED COMPENSATION PLAN

(Amended and Restated Effective January 1, 2009)

The ACE USA Officer Deferred Compensation Plan (the “Plan”) is hereby amended
and restated effective January 1, 2009 by ACE INA Holdings, Inc. to permit
Eligible Employees to defer receipt of certain compensation pursuant to the
terms and provisions set forth below. From January 1, 2005 through December 31,
2008, the Plan has operated in good faith compliance with Code section 409A and
the transitional guidelines set forth in official IRS guidance.

The Plan is intended (1) to comply with Code section 409A, the final regulations
and official guidance issued thereunder for credited amounts earned and vested
after December 31, 2004, while credited amounts earned and vested prior to
January 1, 2005 (and applicable earnings credited on these amounts) are not
intended to be subject to the provisions of Code section 409A (the
“Grandfathered Amounts”), to the fullest extent permitted by Code section 409A
and official guidance, and (2) to be “a plan which is unfunded and is maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions. The Plan document and
Plan procedures in effect on December 31, 2004 will remain in full force and
effect for the Grandfathered Amounts.

SECTION 1

DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

“Account” means a bookkeeping account established by the Company for each
Participant electing to defer Eligible Income under the Plan.

“Affiliate” means any corporation or other entity that is treated as a single
employer with the Company under section 414 of the Code.

“Base Salary” means the regular base salary paid to an Eligible Employee by the
Company or an Affiliate.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Retirement Committee of ACE INA Holdings, Inc.



--------------------------------------------------------------------------------

“Company” means ACE INA Holdings, Inc. or any successor corporation or other
entity.

“Deferral Form” means a written form provided by the Committee pursuant to which
an Eligible Employee may elect to defer amounts under the Plan.

“Eligible Employee” means an Employee who is designated by the Committee as
belonging to a “select group of management or highly compensated employees,” as
such phrase is defined under ERISA, and eligible to participate in the Plan. Any
determination of the Committee regarding whether an Employee is an Eligible
Employee shall be final and binding for all Plan purposes.

“Eligible Income” means Base Salary, Incentive Awards and other amounts
designated by the Committee. Eligible Income does not include irregular,
non-recurring types of compensation.

“Employee” means an individual who is a regular employee on the payroll of the
Company or its Affiliates. The term “Employee” shall not include a person hired
as an independent contractor, leased employee, consultant, or a person otherwise
designated by the Company or an Affiliate as not eligible to participate in the
Plan, even if such person is determined to be an “employee” of the Company or an
Affiliate by any governmental or judicial authority.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Grandfathered Amounts” means amounts that were deferred under the Plan and
earned and vested as of December 31, 2004. Grandfathered Amounts are subject to
the distribution rules in effect prior to this amendment and restatement.

“Incentive Award” means an amount payable to an Eligible Employee under an
annual bonus or incentive compensation plan of the Company or an Affiliate.

“Investment Options” means the investment options, as determined from time to
time by the Committee, used to credit earnings, gains and losses on Account
balances.

“Key Employee” means an Employee treated as a “specified employee” under Code
section 409A(a)(2)(B)(i) (i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof)) of the Company. Key Employees
shall be determined by the Committee in accordance with Code section 409A using
a December 31 identification date. A listing of Key Employees as of an
identification date shall be effective for the 12-month period beginning on the
January 15 following the identification date.

“Participant” means an Eligible Employee who elects to defer amounts under the
Plan.

“Payment Date” means the first business day of the year following an event
triggering a payment.

 

- 2 -



--------------------------------------------------------------------------------

“Plan” means the ACE USA Officer Deferred Compensation Plan, as set forth herein
and as amended from time to time.

“Plan Year” means January 1 through December 31.

“Separation from Service” or “Separate from Service” means means a “separation
from service” within the meaning of Code section 409A.

“Qualified Plan” means one or more of the ACE USA Basic Employee Retirement
Savings Plan, ACE USA Basic Puerto Rico Employee Retirement Savings Plan, the
ACE USA Employee Retirement Savings Plan or the ACE USA Puerto Rico Employee
Retirement Savings Plan. Any reference to a Qualified Plan only refers to the
plan in which an Eligible Employee is a participant.

SECTION 2

PARTICIPATION

Participation in the Plan shall be limited to Eligible Employees. The Committee
shall notify any Employee of his status as an Eligible Employee at such time and
in such manner as the Committee shall determine. An Eligible Employee shall
become a Participant by making a deferral election under Section 3.

SECTION 3

PARTICIPANT ACCOUNTS

3.1 Deferral Elections. Deferrals may be made by a Participant with respect to
the following types of Eligible Income, as permitted by the Committee:

(a) Base Salary. An Eligible Employee may elect to defer any portion of his Base
Salary, as specified on election forms provided to Eligible Employees.

(b) Incentive Awards. An Eligible Employee may elect to defer any portion of an
Incentive Award up to 100%.

(c) Other amounts designated by the Committee as Eligible Income.

In order to elect to defer Eligible Income earned during a Plan Year, an
Eligible Employee shall file an irrevocable Deferral Form with the Committee
before the beginning of such Plan Year. Notwithstanding the foregoing, (1) if
the Plan Administrator Committee determines that an Incentive Award qualifies as
“performance-based compensation” under Code section 409A, an Eligible

 

- 3 -



--------------------------------------------------------------------------------

Employee may elect to defer a portion of the Incentive Award by filing a
Deferral Form at such later time as permitted by the Committee, and (2) in the
first year in which an Employee becomes eligible to participate in the Plan, a
deferral election may be made with respect to services to be performed
subsequent to the election within 30 days after the date the Employee becomes
eligible to participate in the Plan to the extent permitted under Code section
409A.

3.2 Crediting of Deferrals. Eligible Income deferred by a Participant under the
Plan shall be credited to the Participant’s Account as soon as practicable after
the amounts would have otherwise been paid to the Participant.

3.3 Crediting of Other Contributions. To the extent the crediting of deferrals
of eligible income by a Participant under the Plan reduces contributions under a
Qualified Plan or reduces the crediting of contributions under a nonqualified
plan of the Company or an Affiliate, such amounts will be credited under the
Plan in the same amount and at the same time as they would have been contributed
to a Qualified Plan or credited to a nonqualified plan.

3.4 Vesting. Amounts credited to the Accounts shall be vested at the same time
in the same amount as contributions under any applicable Qualified Plan.

3.5 Earnings. The Company shall periodically credit gains, losses and earnings
to a Participant’s Account, until the full balance of the Account has been
distributed. Amounts shall be credited to a Participant’s Account under this
Section based on the results that would have been achieved had amounts credited
to the Account been invested as soon as practicable after crediting into the
Investment Options selected by the Participant. The Committee shall specify
procedures to allow Participants to make elections as to the deemed investment
of amounts newly credited to their Accounts, as well as the deemed investment of
amounts previously credited to their Accounts. Nothing in this Section or
otherwise in the Plan, however, will require the Company to actually invest any
amounts in such Investment Options or otherwise.

SECTION 4

DISTRIBUTION OF ACCOUNT BALANCE

The provisions of this Section 4 shall apply only to amounts subject to Code
section 409A. Distribution rules applicable to the Grandfathered Amounts (and
the earnings credited on those amounts) are set forth in Attachment A.

4.1. Distribution Upon Separation. A Participant’s Account balance shall
normally be distributed to him in a lump sum payment on the Payment Date
following the Participant’s Separation from Service. A Participant may elect on
a Deferral Form to have the portion of his Account related to amounts deferred
under the Deferral Form (and earnings thereon) distributed in annual
installments over a period of up to 10 years with payments commencing on the
Payment Date following the Participant’s Separation from Service.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, distributions may not be made to a Key Employee
upon a Separation from Service before the date which is six months after the
date of the Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). If applicable, any amounts payable to the
Participant during such six (6) month period shall be accumulated and paid on
the first day of the seventh month following the Participant’s Separation from
Service.

4.2. Distribution as of Specified Date. A Participant may elect on a Deferral
Form to have the portion of his Account related to amounts deferred under the
Deferral Form (and earnings thereon) paid to the Participant in the form elected
as of a specified date; provided however, if no form is elected payment shall be
made in a lump sum. If expressly elected by a Participant on a Deferral Form,
payment with respect to the portion of his Account related to Amounts deferred
under the Deferral Form may be made on the later or earlier of: (1) a specified
date or (2) the Payment Date following Separation from Service.

4.3. Distributions Upon Death. Notwithstanding any provision in the Plan to the
contrary, if a Participant dies before full distribution of his Account balance,
any remaining balance shall be distributed in a lump sum payment on the Payment
Date following the Participant’s death to the Participant’s beneficiary. A
Participant shall designate his beneficiary in a writing delivered to the
Committee prior to death in accordance with procedures established by the
Committee. If a Participant has not properly designated a beneficiary or if no
designated beneficiary is living on the date of distribution, such amount shall
be distributed to the Participant’s estate.

4.4. Withdrawals for Unforeseeable Emergency. A Participant may withdraw all or
any portion of his Account balance for an Unforeseeable Emergency. The amounts
distributed with respect to an Unforeseeable Emergency may not exceed the
amounts necessary to satisfy such Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
deferrals under the Plan. “Unforeseeable Emergency” means for this purpose a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

A Participant’s deferral election for the Plan Year in which he obtains a
distribution under this section shall be cancelled.

 

- 5 -



--------------------------------------------------------------------------------

4.6 Changes in Time or Form of Distribution. A Participant may make an election
to change the time or form of a distribution, but only if the following
conditions are satisfied:

 

  (a) The election may not take effect until at least twelve (12) months after
the date on which the election is made; and

 

  (b) In the case of an election to change the time or form of a distribution
under Sections 4.1, 4.2, or 4.5, a distribution may not be made earlier than at
least five (5) years from the date the distribution would have otherwise been
made; and

 

  (c) In the case of an election to change the time or form of a distribution
under Section 4.2, the election must be made at least twelve (12) months before
the date of the first scheduled distribution.

4.7 Effect of Taxation. If a portion of the Participant’s Account balance is
includible in income under Code section 409A, such portion shall be distributed
immediately to the Participant.

4.8 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:

 

  (a) The Company’s deduction with respect to such payment otherwise would be
limited or eliminated by application of Code section 162(m);

 

  (b) The making of the payment would violate a term of a loan agreement to
which the Company or one of its Affiliates is a party, or other similar contract
to which the Company or one of its Affiliates is a party, and such violation
would cause material harm to the Company or one of its Affiliates; or

 

  (c) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment subject to this Section 4.9 shall be paid in
accordance with Code section 409A.

SECTION 5

ADMINISTRATION

5.1. General Administration. The Committee shall be responsible for the
operation and administration of the Plan and for carrying out the provisions
hereof. The Committee shall have the full authority and discretion to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including

 

- 6 -



--------------------------------------------------------------------------------

interpretations of this Plan, as may arise in connection with this Plan. Any
such action taken by the Committee shall be final and conclusive on any party.
To the extent the Committee has been granted discretionary authority under the
Plan, the Committee’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter. The Committee shall be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Company with respect to the Plan. The
Committee may, from time to time, employ agents and delegate to such agents,
including employees of the Company, such administrative or other duties as it
sees fit.

5.2. Claims for Benefits.

(a) Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Committee at such address as may be specified from time to time. Claimants
will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in
writing to a claimant.

(b) Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Committee. If special circumstances (such as for a hearing)
require a longer period, the claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.

(c) Reasons for Denial. A denial or partial denial of a claim will be dated and
signed by the Committee and will clearly set forth:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to pertinent Plan provisions on which the denial is
based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

(d) Review of Denial. Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim. A claimant
or the

 

- 7 -



--------------------------------------------------------------------------------

claimant’s authorized representative will have, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

(e) Decision Upon Review. The Committee will provide a prompt written decision
on review. If the claim is denied on review, the decision shall set forth:

 

  (i) the specific reason or reasons for the adverse determination;

 

  (ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

(f) Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in this Section
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his
remedies under this Section. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the claimant presented during the claims procedure.

 

- 8 -



--------------------------------------------------------------------------------

(g) Limitations Period. Any suit or legal action initiated by a claimant under
the Plan must be brought by the claimant no later than one year following a
final decision on the claim for benefits by the Committee. The one-year
limitation on suits for benefits will apply in any forum where a claimant
initiates such suit or legal action.

5.3. Indemnification. To the extent not covered by insurance, the Company shall
indemnify the Committee, each employee, officer, director, and agent of the
Company, and all persons formerly serving in such capacities, against any and
all liabilities or expenses, including all legal fees relating thereto, arising
in connection with the exercise of their duties and responsibilities with
respect to the Plan, provided however that the Company shall not indemnify any
person for liabilities or expenses due to that person’s own gross negligence or
willful misconduct.

SECTION 6

AMENDMENT AND TERMINATION

The provisions of this Section 6 shall apply only to amounts subject to Code
section 409A. Amendment and termination provisions applicable to the
Grandfathered Amounts (and the earnings credited on those amounts) are set forth
in Attachment A.

6.1 Amendment or Termination. The Company, through its Board of Directors,
reserves the right to amend or terminate the Plan in the sole discretion of the
Company.

6.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall adversely affect the rights of any Participant to amounts credited to his
Account as of the effective date of such amendment or termination; provided
however, an amendment may freeze or limit future accruals of benefits under the
Plan on and after the date of such amendment. Upon termination of the Plan,
distribution of balances in Accounts shall be made to Participants and
beneficiaries in the manner and at the time described in Section 4, unless the
Company determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A. Upon termination of the Plan, no further deferrals of Eligible
Income shall be permitted; however, earnings, gains and losses shall continue to
be credited to Account balances in accordance with Section 3 until the Account
balances are fully distributed.

6.3 No Material Modification. Notwithstanding the foregoing, no amendment of the
Plan shall apply to the Grandfathered Amounts, unless the amendment specifically
provides that it applies to such amounts. The purposes of this restriction is to
prevent a Plan amendment from resulting in an inadvertent “material
modification” to amount that are “grandfathered” and exempt from the
requirements of Code section 409A.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 7

GENERAL PROVISIONS

7.1 Rights Unsecured. The right of a Participant or his beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Company, and neither the Participant nor his beneficiary shall have any
rights in or against any amount credited to any Account or any other assets of
the Company. The Plan at all times shall be considered entirely unfunded for tax
purposes. Any funds set aside by the Company for the purpose of meetings its
obligations under the Plan, including any amounts held by a trustee, shall
continue for all purposes to be part of the general assets of the Company and
shall be available to its general creditors in the event of the Company’s
bankruptcy or insolvency. The Company’s obligation under this Plan shall be that
of an unfunded and unsecured promise to pay money in the future.

7.2 No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefits hereunder.

7.3 No Enlargement of Rights. No Participant or beneficiary shall have any right
to receive a distribution under the Plan except in accordance with the terms of
the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to be employed by or provide services to the
Company.

7.4 Spendthrift Provision. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.

7.5 Applicable Law. To the extent not preempted by federal law, the Plan shall
be governed by the laws of Pennsylvania.

7.6 Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Committee to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until a claim for such
payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Committee may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan with respect to the
payment.

 

- 10 -



--------------------------------------------------------------------------------

7.7 Taxes. The Company or other payor may withhold from a benefit payment under
the Plan or a Participant’s wages, or the Company may reduce a Participant’s
Account balance, in order to meet any federal, state, or local tax withholding
obligations with respect to Plan benefits. The Company or other payor shall
report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.

7.8 Corporate Successors. The Plan and the obligations of the Company under the
Plan shall become the responsibility of any successor to the Company by reason
of a transfer or sale of substantially all of the assets of the Company or by
the merger or consolidation of the Company into or with any other corporation or
other entity.

7.9 Unclaimed Benefits. Each Participant shall keep the Committee informed of
his current address and the current address of his designated beneficiary. The
Committee shall not be obligated to search for the whereabouts of any person if
the location of a person is not made known to the Committee.

7.10 Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.

7.11 Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.

IN WITNESS WHEREOF, ACE INA HOLDINGS, INC. has caused this ACE USA Officer
Deferred Compensation Plan, as amended and restated, to be executed by its duly
authorized officer on this      day of             , 200  .

 

ACE INA HOLDINGS, INC. By:  

 

 

- 11 -



--------------------------------------------------------------------------------

Attachment A

ACE USA Officer Deferred Compensation Plan

(as in effect December 31, 2004)

Refer to exhibit 10.5 to Form 10-Q filed on May 15, 2000.

 

- 12 -



--------------------------------------------------------------------------------

Attachment B

Certain employees of the Combined Insurance Company of America (“CICA”)
participated in the Aon deferred compensation plan as of the acquisition date of
April 1, 2008. These CICA employees continued their participation for the
remainder of the year in the ACE USA Officer Deferred Compensation Plan
(“Plan”).

The distribution elections chosen by these CICA participants under the Aon
deferred compensation plan shall apply to the amounts credited provided the
distributions otherwise comply with Code section 409A.

 

- 13 -